Per Curiam:
We think that the justice of the Supreme Court had jurisdiction to make the order for the examination of the judgment debtor. When the judgment recovered in the borough of Brooklyn, in the Municipal Court of the City of New York, was docketed with the county clerk of Kings county, it was deemed a judgment of the Supreme Court and it could be enforced accordingly. (N. Y. City Mun. Ct. Code [Laws of 1915, chap. 279], § 131.) The said order made by the said justice in the county of Kings was in enforcement of the judgment. (Emery v. Emery & Redfield, 9 How. Pr. 130, *870133. See, too, Friedman v. Metropolitan Steamship Co., 109 App. Div. 602.)
The orders should be affirmed, with ten dollars costs and disbursements.
Jenks, P. J., Mills, Rich, Blackmar and Kelly, JJ., concurred.
Orders affirmed, with ten dollars costs and disbursements.